.,~
  * ,’




                               EXAR
                    AUSTIN     11. TFxas

                             October 9, 1947

  Hon. M. W. B~iggs            Opinion No. V-404
  county Auditor
  Hill County                  Re:    Authopitg of the Commis-
  Hillsboro, Texas                    sfonersP Court to own and
                                      operate an automobile et
                                      county expanse.
  Dear Sir:
            Reference is made to your recent letter in
  which you requested an opinion of this Department which
  reads, in part, as follows:
              "1 * Can I approve      a bill for payment
         which the Commissioners      Court of Hill County
         has ordered paid, which      is for the pu_nchase
         of a new automobile for      one of the Commlssion-
         ers?
              "2 . Is It legal fop County Commlssion-
         ers of Hill County, Texas, to operate and own
         an automobile or a pick-up truck at county
         expense?
              "Ibe only law which I have been able to
         find which pertains to this matter is Article
         2372f, which is found in volume 7, page 861,
         of Vernon's Annotated Texas Statutes. In this
         connection the last census, which was in 1940,
         shows Hill County to have a population of 38,-
         352 persons. This, of coume, 'clearlytakes
         Hill county out Or the purview 0r htic.10
         2372r.
              'For your Information, the Court of Crimi-
         nal Appeals of Texas in Ervin vs. State, re-
         'portedIn 44 Southwestern Reporter, Second
         Series, at page 380, states that the population
         bracket law ceases to apply to any partlculap
         county when the csunty drops out or the popula-
         tion bracket concerned at any federal census.
         Other Texas cases are quoted in this opinion to
         the same effect. The question of population
Eon. M. W. Briggs - Page 2   (V-404)


     bracket law ceases to a.pplyto a county
     when the federal census shows they have
     left that particular population bracket
     is further covered by Attorney Genera.1
     Opinion O-2337, ds,tedMay 18, 1940."
          We concur in your view that Article 2372f,
V.C.S., no longer applies to Hill County beceuse under
the 1940 Federal Census Hill County does not come with-
in the population bracket. We further conour that this
~;eon    is covered by Attorney General's Opinion No+
 -    . ThePefore, your first question is answered in
the negative.
          At the Regular Session of the 36th Legisla-
ture there was enacted H. B. No. 500, (Acts 1919, 36th
Leg., p. 105, ch. 33) being a specia,lroad law provid-
ing for a more efficient road system of Hill County.
Said Act provided for the issuance of ro8.dbonds and
for the general improvement of the road system of said
county . Thereafter at the 2nd Called Session of the
same Legislature the above Act was amended by adding
thereto Section %a, which reads as follows:
         "That the members of said Commissioners'
    Court including the County Judge using automo-
    biles in the performance of their duties set
    out in Sec. 8 of said House Bill No. 500, are
    hereby allowed to use their own private auto-
    mobiles, a.nda,11expenses incurred by them
    in such use of their private automobiles name-
    ly, gasoline, cylinder and lubricating oil,
    inner tubes, casing, mechanical upkeep and
    vulca.nizing,shall be allowed by said Commis-
    sioners' Court as a claim against the County,
    on being presented as a formal itemized ac-
    count In favor of the member of the commls-
    aioners court presenting such account verified
    in accordance with Article 3712, Revised Stat-
    utes of 1911, and upon such claim being filed
    snd s~pproved,ss,meshall be ordered paid by
    the Commissioners' Court out of the Road and
    Bridge Fund and on such order being entered,
    the County Clerk shall draw a warrant on such
    fund payable to the member of the commissioners
    court in whose favor such claim has been ap-
    proved and ordered paid, and which warrant on
    being presented to the Soupty Treasurer, shall
    be by such Treasurer paid.
Xon. X. I?.BPiggs - Page 3        (V-404)


          This Act was sgain maended by the 46th Lsgia-
lalme, Regular Session, p, 872, ch. 10, by adding there-
to Sections 30a md 30b, in nowise affecting Section 8a,
supra; but we.9for the sole purpose of authorizing the
CoDxa.lssionersY
               Court of Kill County to issue Road and
Bridge Refunding bonds of said County fop the purpose of
r8funding any and all outstmdlng scrip warrants charge-
able against its Road and Bridge Fund as of February 15,
1939. Other than this, the Act reiuainsunchanged.
          The   oMgin?tl   Act   as well   eta the amendment of
1919 (Set, 8s) was declared val~ldin the case of Crow
vs. Tinner, 47 S. W. (26) 391, affixed 124 Tex, 368, 78
S.W, (2d) 588. The Court of Civil Appeals tfiPoughChief
JUtice AleX8.ndePwho vPot8 the opinion, in passing upon
the oonetitutlonallty of the Act, had this to saya
         “Whether oP not the enactmnt of such a
    law was wise or unwise vaa f’oPthe Leglsla-
    tUPe t0 det8PiQinO. As steted before, the Leg-
    islatuP8 had plpovidsdfoP the voting of bonds
    SOP the building of a &8&wroad system in Bill
    county. If, st the tlm8 the act in question
    was emcted, said county had entep8d upon a
    progpam for tbm building of such roads on a
    1aPge soale, the eupemision of such work en-
    tail8d extPa 1aboP 8nd expense on the conmU.s-
    sionem, and fumished sufficient justifica-
    tlon to the Legislature to enact d special law
    to meet the peouliar conditions bmught a,bout
    themby, as was suggasted in Dallas County v,
    Plovmn, 99 Tax, 509, 91 S.W. 221, 222. Whether
    the oonditiens whloh induced the Legislature to
    pass the atitin question have now been Pemoved,
    It la not f8~ the oouz% to say0 If th.8appel-
    lee feel8 that there vas nevrr anj need folp
    eueh a law, OP that the mmditiona which in-
    duoed the Legislature to snect same no long8r
    emit&, his Pemedg is with the L8gieletuPe and
    not with the couPts, In QW opfnlon, t&e act
    in question had fop ita sole pu~poa4 the better
    mintrnance of the road8 in lUl.1CountIf,tnd Vaa
    therefore authorized by the Constitution.
          Thepefope, in vS4w of the SoPegoing, you are Pe-
epoctfully advfsad that it is the opinion of this Department
t&at it Sa legal for the County ComleslonePs of Iii11County,
Texas, to opsPat8 the& ovn automobiles OF pickups at county
expense when on official county businsss of malntalting 02”
building p&da0 und8r Soetion g of th8 original A& of 1919,
                                               --   ..




Hon. M. W, Bplggs - Page 4   (V-404)




          1. The county auditop is not author-
     ized to approve a bill for the pwPchase
     of a new automobile POP one of the County
     Co~~~issione~sof Hill County since Article
     2372f, V,C.S,, is no longer-applicable to
     Hill county.
          2. It is legal for the County Comnis-
     sioners of Hill County to operate their own
     automobiles OP pickups at county expense
     when on officfal county business OS main-
     taining OP building roads under Special
     Road Law of Hill County, Aots 1919, 36th
     Leg., p* 105, ch. 33, as amended, on which
     constitutionality we.supheld in Caow v.
     Tinner, 47 3. Wo (26) 391.
                              Youm     vel"Jr
                                            tmly
                         ATTORNEY BEMERAL OF TEXAS



                              B&ce Allen
BAadjm                        Assl,sta.nt




                         ATTORNEY @ElT%RAL